83338: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25194: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83338


Short Caption:DESERT VALLEY CONTRACTING, INC. VS. IN-LO PROPS.Court:Supreme Court


Related Case(s):79751


Lower Court Case(s):Clark Co. - Eighth Judicial District - A734351Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/18/2021 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDesert Valley Contracting, Inc.Carrie E Hurtik
							(Hurtik Law & Associates)
						Jonathan R. Patterson
							(Hurtik Law & Associates)
						


RespondentEugene InoseBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						Sean E. Story
							(Holley Driggs/Las Vegas)
						


RespondentIn-Lo PropertiesBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						Sean E. Story
							(Holley Driggs/Las Vegas)
						


RespondentJeffrey LouieBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						Sean E. Story
							(Holley Driggs/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/09/2021Filing FeeFiling Fee due for Appeal. (SC)


08/09/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-23020




08/09/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-23023




08/09/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-23025




08/17/2021Filing FeeFiling Fee Paid. $250.00 from Hurtik Law.  Check no. 5542. (SC)


08/17/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-24022




08/18/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC).21-24093




08/19/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-24241




08/26/2021Docketing StatementFiled Respondents' Response to Case Docketing Statement Pursuant to NRAP 14(f). (SC)21-24856




08/31/2021Order/ProceduralFiled Order.  Appellant's Case Appeal Statement due:  7 days.  (SC)21-25291




08/31/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-25416




09/18/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-27081




09/22/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-27336




12/17/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  January 4, 2021.  (SC)21-36084




01/04/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUSED ON 1/5/22) (SC)


01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 (SC)22-00328




01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2 (SC)22-00327




01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 (SC)22-00329




01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4 (SC)22-00330




01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5 (SC)22-00331




01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6 (SC)22-00332




01/05/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7 (SC)22-00333




01/05/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-00339




01/10/2022BriefFiled Appellant's Amended Opening Brief. (SC)22-00931




01/27/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: February 23, 2022. (SC)22-02750




02/23/2022BriefFiled Respondents' Answering Brief. (SC)22-05982




02/24/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 1. (SC)22-06028




03/08/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 8, 2022.  (SC)22-07320




04/08/2022BriefFiled Appellant's Reply Brief. (SC)22-11222




04/11/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn6 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25194





Combined Case View